As filed with the Securities and Exchange Commission on June 21, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2006 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-12828 AKTIEBOLAGET VOLVO (publ) (Exact name of Registrant as specified in its charter) VOLVO CORPORATION (Translation of Registrant's name into English) Kingdom of Sweden (Jurisdiction of incorporation or organization) S-405 08 Göteborg, Sweden (Address of principal executive offices) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of class Name of each exchange on which registered Class B, common stock quota value SEK6, American Depositary Shares each representing one Share of class B common stock NASDAQ Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: A shares 131,374,699 B shares 273,088,810 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes x No o If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No x Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934, as amended, during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: Yesx No o Not Applicable o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o Indicate by check mark which financial statement item the Registrant has elected to follow: Item 17 o Item 18 x If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x INTRODUCTION AND USE OF CERTAIN TERMS 3 Certain Forward-Looking Statements 4 PART I 5 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 5 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 5 ITEM 3. KEY INFORMATION 5 3.A Selected Financial Data 5 3.B Capitalization and Indebtedness 8 3.C Reasons for the offer and use of proceeds 8 3.D Risk factors 8 ITEM 4. INFORMATION ON THE COMPANY 13 4.A History and Development of Company 13 4.B Business Overview 19 4.C Organizational Structure 38 4.D Property, Plants and Equipment 39 ITEM 4A. UNRESOLVED STAFF COMMENTS 40 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 41 5.A Operating Results 41 5.B Liquidity and Capital Resources 50 5.C Research and Development, Patents and Licenses 55 5.D Trend Information 55 5.E Off-Balance Sheet Arrangements 55 5.F Tabular Disclosure of Contractual Obligations 55 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 57 6.A Directors and Senior Management 57 6.B Compensation 63 6.C Board Practices 64 6.D Employees 64 6.E Share Ownership 65 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 66 7.A Major Shareholders 66 7.B Related Party Transactions 67 7.C Interests of Experts and Counsel 68 ITEM 8. FINANCIAL INFORMATION 69 8.A Consolidated Statements and Other Financial Information 69 8.B Significant Changes 70 ITEM 9. THE OFFER AND LISTINGS 71 9.A Offer and Listing Details 71 9.B Plan of Distribution 72 9.CMarkets 72 9.D Selling Shareholders 72 9.E Dilution 72 9.F Expenses of the Issue 72 ITEM 10. ADDITIONAL INFORMATION 72 10.A Share capital 72 10.B Memorandum and articles of association 73 10.C Material contracts 75 10.D Exchange controls 75 10.E Taxation 75 10.F Dividends and paying agents 78 10.G Statement by experts 79 10.H Documents on display 79 10.I
